IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-13-00217-CV

                              IN RE HARI B. ANCHA


                                 Original Proceeding



                           MEMORANDUM OPINION

       The petition for writ of mandamus is denied. TEX. R. APP. P. 52.8(d). Real-party-

in-interest’s motion for sanctions is denied.



                                                REX D. DAVIS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed August 15, 2013
[OT06]